DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2 are pending and are allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.

Response to Amendment/Arguments
Applicant's remarks filed 6/18/2021 have been considered and are addressed below.
35 USC § 102 Rejection
The rejection of claim 1 for being anticipated by Pajouhesh et al. WO 2013/131018 (pub. 9/6/2013, filed 3/2/2012) has been overcome by declaration under 37 CFR 1.130 filed on 6/18/2021 because the declaration establishes that the prior art was obtained from an inventor or joint inventor of the instant application. The rejection has been withdrawn. 

35 USC § 103 Rejection
The rejection of claims 1-2 for being obvious over Pajouhesh et al. WO 2013/131018 (pub. 9/6/2013, filed 3/2/2012) has been overcome by declaration under 37 CFR 1.130 filed on 6/18/2021 because the declaration establishes that the prior art was obtained from an inventor or joint inventor of the instant application. The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-2 are allowed for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626